NUMBER 13-21-00311-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                          IN RE GEORGE ANDREW DAY


                        On Petition for Writ of Mandamus.


                                         ORDER
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       This Court issued its opinion in this case on October 29, 2021. See In re Day, No.

13-21-00311-CV, 2021 WL 5039735, at *1 (Tex. App.—Corpus Christi Oct. 29, 2021, orig.

proceeding) (mem. op.). Relator, George Andrew Day, has now filed a motion for

rehearing asserting that he met his burden to show that the trial court abused its discretion

in failing to timely rule on relator’s motion for an accounting.

       The Court requests that the real party in interest, Jack R. Day, file a response to

relator’s motion for rehearing that directly addresses the issues raised in that motion.
Such response is due within ten (10) days from the date of this order.



                                                                    PER CURIAM


Delivered and filed on the
23rd day of November, 2021.




                                            2